acknowledged significant advice may be disseminated acknowledged sca date linda hoffman cp ex cs m timothy l jones acting chief cc dom fi p form_8703 annual certification of a residential_rental_project your letter dated date concerning form_8703 was referred to this office to answer question on page sec_6652 provides that a penalty is due in each case of a failure to provide a certificate at the time prescribed in sec_142 sec_142 d0 permits the secretary to prescribe the time and manner for making the certification form_8703 and the instructions thereto were promulgated in response we believe that the best reading of sec_143 is that a penalty is due whenever form_8703 is not filed form_8703 is filed late and form_8703 is incomplete if we can be of any further assistance please feel free to call me on this is routine advice
